So far as supporting evidence can be found in the record, the plaintiff limited himself to the claim that the composition surface of the stairs and landing was slippery where wet. There was no suggestion of proof that the stairs under normal conditions were not reasonably safe for travel. If there was any failure of care on the part of the defendant it was in not keeping the stairs dry while being used by men moving up and down the stairs and tracking in the snow which made them slippery.
The court probably erred in submitting to the jury questions which could have been answered only in favor of the defendant.
   The motion is denied.